tcmemo_2011_7 united_states tax_court roger w and sharon l zardo petitioners v commissioner of internal revenue respondent docket no filed date roger w and sharon l zardo pro_se chong hong for respondent memorandum opinion morrison judge the commissioner of internal revenue issued a notice_of_deficiency for the tax_year to roger w and sharon l zardo we refer to the commissioner here as the irs in the notice the irs determined an income-tax deficiency of dollar_figure a late-filing penalty of dollar_figure under sec_6651 and an accuracy-related_penalty of dollar_figure under sec_6662 the irs has conceded that the zardos are not liable for the late-filing penalty and the accuracy-related_penalty the primary issue remaining for decision is whether dollar_figure of disability retirement benefits from an employer pension_plan is included in income we hold that it is the other issues are computational and will be resolved under rule these issues are how much of the dollar_figure of social_security disability benefits is included in income and to what extent the zardos are entitled to a dollar_figure medical-expense deduction background we adopt the stipulation of facts and its attached exhibits the zardos filed their income-tax return on date they resided in california when they filed their petition roger w zardo zardo worked as a meat cutter for nob hill foods a grocery store from date until date nob hill foods contributed to the united food and commercial workers northern california employers joint pension_plan the ufcw pension_plan the ufcw pension_plan was the result of collective bargaining agreements between participating employer sec_1all section references are to the internal_revenue_code as in effect for the year at issue all references to regulations are to those in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure and participating ufcw local unions under the ufcw pension_plan zardo was potentially eligible for a variety of benefits including disability retirement benefits zardo could receive disability retirement benefits if he was eligible for social_security disability benefits he was under age the disability began after he had worked a certain amount of time and he was still employed at the end of the plan_year before the disability began the amount of disability retirement benefits was based solely on the number of years zardo had worked and for which plan contributions were made and the benefit factor associated with each year zardo’s employer made all plan contributions on his behalf and the employer’s contributions were not included in zardo’s gross_income during the course of his employment zardo incurred injuries that impaired the functioning of his back right knee and right shoulder although he received treatment for these injuries he could no longer work after date starting date zardo received a monthly disability retirement benefit of dollar_figure from the ufcw pension_plan during zardo 2to be eligible for disability retirement benefits employees had to accumulate at least years of vesting credit or big_number hours_of_service over a 10-year period in which they worked at least hours each year employees received year of vesting credit if they worked at least hours in a year they received partial vesting credit if they worked at least hours in a year partial vesting credit was determined by dividing an employee’s hours_of_service by big_number received a total of dollar_figure in benefits from the ufcw pension_plan as reflected in his form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc in addition to the disability pension benefits zardo received workers’ compensation payments and social_security disability insurance benefits zardo received dollar_figure in workers’ compensation_for temporary disability for the periods april to and date to date zardo was also awarded dollar_figure in workers’ compensation_for permanent disability under a stipulation filed with the state of california workers’ compensation appeals board on date zardo was granted social_security disability insurance benefits under a date notice of decision issued by the social_security administration the notice of decision determined that zardo had residual functional capacity for a full range of light work as of date but that he was unable to resume his past work and had not acquired work skills transferable to work within his remaining functional capacity in zardo received social_security disability insurance benefits totaling dollar_figure as shown on his form ssa-1099 social_security_benefit statement the zardos’ income-tax return excluded from gross_income all dollar_figure of the ufcw pension_plan disability retirement benefits and dollar_figure of the social_security disability benefits a statement attached to the tax_return cited sec_104 as the authority for excluding the ufcw pension_plan disability retirement benefits the zardos also claimed a medical-expense deduction of dollar_figure the irs adjusted the zardos’ gross_income to include all dollar_figure of the ufcw pension_plan disability retirement benefits and dollar_figure in social_security disability benefits that were not included on the return the irs disallowed the entire medical-expense deduction the adjustments concerning the social_security disability benefits and the medical-expense deduction were purely computational and were based on the increase in adjusted_gross_income after including the ufcw pension_plan disability retirement benefits discussion the zardos bear the burden of proving the irs’s determination of deficiencies incorrect see rule a 290_us_111 because the irs disallowed their exclusion of the ufcw pension_plan disability retirement benefits the zardos bear the burden of proving they are entitled to the claimed exclusion we consider whether the 3under some circumstances sec_7491 shifts the burden_of_proof to the irs the zardos have neither argued nor adduced evidence that the conditions of sec_7491 have been met thus the burden_of_proof has not shifted to the irs on any issue even if the burden_of_proof had shifted we do not believe it would change the outcome of the case zardos can exclude the ufcw pension_plan disability retirement benefits under sec_104 sec_104 or sec_105 the benefits are not excludable under sec_104 sec_104 provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness the sec_104 exclusion does not apply to benefits paid pursuant to a private contractual relationship 139_f3d_1165 7th cir zardo’s ufcw pension_plan disability retirement benefits are not excludable under sec_104 zardo received his benefits under a private collective bargaining agreement not a statute we therefore reject the zardos’ argument that these benefits are essentially equivalent to workers’ compensation the benefits are not excludable under sec_104 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness the term damages received whether by suit or agreement means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1 c income_tax regs zardo’s ufcw pension_plan disability retirement benefits are not excludable under sec_104 zardo did not receive these payments through a legal suit or a settlement based on a tortlike claim zardo never sued or threatened to sue nob hill foods or the ufcw pension_plan regarding his work-related injuries instead zardo received his disability retirement payments as a benefit of his previous employment with nob hill foods without more information we cannot conclude that zardo’s disability benefits were paid in lieu of a tort-based legal suit see cash v commissioner tcmemo_1994_166 holding the court could not automatically conclude that payments under an employer disability policy were made in lieu of a tort suit just because the taxpayer suffered a work-related injury we thus reject the zardos’ assertion that sec_104 permits them to exclude the ufcw pension_plan disability retirement benefits from gross_income the benefits are not excludable under sec_105 under sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness are included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includable in the employee’s gross_income or paid_by the employer amounts received under an accident or health plan4 for employees are considered amounts received through accident_or_health_insurance for the purposes of sec_105 sec_105 sec_1_105-1 income_tax regs expressly includes within the scope of sec_105 accident or health_plans financed solely by the employer sec_105 provides that gross_income does not include amounts referred to in sec_105 to the extent they constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work for payments to be treated as computed with reference to the nature of the injury the payments that the plan is obliged to make must vary according to the type and severity of the injury 814_f2d_1304 9th cir en_banc affg tcmemo_1985_25 829_f2d_506 4th cir 72_tc_715 sec_1_105-5 income_tax regs defines an accident_or_health_plan as an arrangement for the payment of amounts to employees in the event of personal injuries or sickness a plan can cover one or more employees and involve different plans for different employees or classes of employees id the plan does not need to be in writing and the employee’s rights under the plan do not need to be enforceable id it is also immaterial who pays the plan benefits id payments can be made by the employer a separate fund an association of employers or employees or an insurance_company id this nature-of-the-injury requirement is not satisfied if the plan simply requires a threshold determination of disability before benefits can be paid see beisler v commissioner supra pincite rosen v united_states supra pincite hines v commissioner supra pincite congress intended sec_105 to carve out an exception for payments not resembling income see beisler v commissioner supra pincite if payments do not vary according to the nature of the injury or if they vary according to absence from work then they constitute compensation_for lost wages and should be taxed id zardo’s ufcw pension_plan disability retirement benefits are not excludable under sec_105 because they fail to satisfy the sec_105 nature-of-the-injury requirement the ufcw pension_plan calculated benefits solely according to the number of years zardo worked and the benefit factor associated with each year the amount of benefits did not vary according to the type or severity of the injury the plan merely required a threshold determination of disability for benefits to be paid the employee had to qualify for social_security disability 5we express no opinion on whether the ufcw pension_plan qualifies as an accident_or_health_plan under sec_105 whether zardo received payments for the permanent loss of a bodily member or function under sec_105 or whether zardo’s payments were computed without regard to his absence from work under sec_105 even if zardo’s benefits met all other requirements for the sec_105 exclusion they would still fail to satisfy the sec_105 nature-of-the-injury requirement benefits the zardos cite the dissenting opinion in the court_of_appeals for the ninth circuit case of beisler v commissioner supra as authority for why the ufcw pension_plan disability retirement benefits are excludable under sec_105 but it is the majority opinion which constitutes precedent because the zardos resided in california when they filed their petition their case is appealable to the ninth circuit unless the parties stipulate otherwise see sec_7482 therefore the beisler majority opinion is binding precedent see 134_tc_20 n the tax_court follows the law of the circuit in which an appeal would lie if that law is on point citing 54_tc_742 affd 445_f2d_985 10th cir even if beisler had not been decided we are bound by hines v commissioner supra pincite in which this court came to the same conclusion as the beisler majority in conclusion zardo’s ufcw pension_plan disability retirement benefits are not excludable under sec_104 sec_104 or sec_105 we hold that the entire dollar_figure of benefits received under the ufcw pension_plan in should be included in the zardos’ gross_income 6in 814_f2d_1304 9th cir en_banc affg tcmemo_1985_25 the court interpreted sec_105 to require the payments to vary according to the type and severity of the injury to reflect the foregoing decision will be entered under rule
